Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 18, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  154394 & (68)(78)(79)(80)(81)(82)                                                                   Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 154394
                                                                   COA: 317010
                                                                   Oakland CC: 1970-006123-FX
  ROBERT CHARLES COOK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 25, 2016, July
  12, 2016, and August 8, 2016 orders of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court. The motions for appointment of counsel, for peremptory reversal, for bond
  pending appeal, to produce medical and other records, for full Court review of orders
  denying disqualification, and for default judgment are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 18, 2016
         p1115
                                                                              Clerk